        Case 2:18-cv-08884-LMA Document 89 Filed 08/21/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


JASON JARRELL SPIKES                                             CIVIL ACTION

VERSUS                                                               No. 18-8884

LOUISIANA STATE ET AL.                                               SECTION I


                                    ORDER

      The Court is in receipt of yet another motion 1 by petitioner Jason Jarrell

Spikes seeking relief from judgment pursuant to Federal Rule of Civil Procedure

60(b). Although difficult to decipher, the motion appears substantively similar to

petitioner’s 60(b) motion 2 which this Court denied on August 12, 2020.     Upon

consideration,

      IT IS ORDERED that petitioner’s motion3 for relief from judgment pursuant

to Federal Rule of Civil Procedure 60(b) is DENIED.

      New Orleans, Louisiana, August 21, 2020.



                                     _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




1 R. Doc. No. 88.
2 R. Doc. No. 79.
3 R. Doc. No. 88.
